DETAILED ACTION
This Office Action is in response to Applicant’s Arguments /Remarks filed on 03/08/2022.
In the instant Amendment, claims 1-25 were cancelled; claims 26, 30, 32-34, 36, 39, 42, 45 and 50 have been amended; and claims 26, 36 and 45 are independent claims.  Claims 26-50 have been examined and are pending.  This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments with respect to claims 26-50 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments, see the Applicant Arguments/Remarks, filed 03/08/2022, with respect to the rejection(s) of claim(s) 26-50 under 35 U.S.C. 102 (a)(1) as being anticipated by Curtis et al. (hereinafter Curtis), Pub. No.: US 2007/0277228 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Curtis et al. (hereinafter Curtis), Pub. No.: US 2007/0277228 in view of Thyagarajan et al. (hereinafter Thyagarajan), Pub. No.: US 2016/0014038.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-50 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (hereinafter Curtis), Pub. No.: US 2007/0277228 in view of Thyagarajan et al. (hereinafter Thyagarajan), Pub. No.: US 2016/0014038.

Referring to claim 26, Curtis teaches a client device, comprising: 
processing circuitry; and 
a memory device including instructions embodied thereon, wherein the instructions, which when executed by the processing circuitry, configure the processing circuitry to perform operations to: 
receive notification of observe permission for a resource (paras. 0006-0007; authentication or authorization information); 
send an observe request to a second device for the resource (paras. 0006-0007, authentication request); 
add the second device to a list of notification servers maintained at the client device (paras. 0006-0007, gateway device equates second device); 
receive a notification from the second device, the notification including an update to the resource (abstract; paras. 0006-0007, a subsequent message); and 
update the callback resource at the client device based on the notification (abstract; paras. 0006-0007, a subsequent message).

Curtis does not explicitly disclose instantiate a callback resource maintained and stored at the client device, the callback resource corresponding to the resource, wherein the callback resource includes control policies corresponding to the resource.

However, in an analogous art, Thyagarajan discloses instantiate a callback resource maintained and stored at the client device, the callback resource corresponding to the resource, wherein the callback resource includes control policies corresponding to the resource (paras. 0073-0077, a constraint can be a callback that gets invoked when a resource consumption request is made for a resource. The callback can implement a policy for that resource that determines the number of resource units that may be consumed by the request).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the teachings of Curtis with the method and system of Thyagarajan, wherein instantiate a callback resource maintained and stored at the client device, the callback resource corresponding to the resource, wherein the callback resource includes control policies corresponding to the resource to provide users with a means for resource isolation and consumption in a multitenant application server environment (Thyagarajan: para. 0003). 

Referring to claim 27, Curtis and Thyagarajan teach the device of claim 26. Curtis further teaches wherein the observe request includes an OBSERVE command implemented as part of a set of RESTful commands (Curtis: para. 0017, specific command).

Referring to claim 28, Curtis and Thyagarajan teach the device of claim 26. Curtis further teaches comprising operations to verify that the second device is authorized to notify the client device of the update to the resource before updating the callback resource (Curtis: abstract; paras. 0006-0007).

Referring to claim 29, Curtis and Thyagarajan teach the device of claim 28. Curtis further teaches wherein operations to verify that the second device is authorized to notify the client device of the update to the resource includes use of a secure resource manager to evaluate an access control list (ACL) policy (Curtis: para. 0010 and fig. 1; security policy).

Referring to claim 30, Curtis and Thyagarajan teach the device of claim 28. Curtis further teaches wherein operations to verify that the second device is authorized to notify the client device of the update to the resource include operations to request access information from an Access Management Service (AMS) (Curtis: abstract, paras. 0006-0007; managing authentication).

Referring to claim 31, Curtis and Thyagarajan teach the device of claim 30. Curtis further teaches wherein the second device is an Open Connectivity Foundation (OCF) device acting as a server to the client device and wherein the AMS operates within an OCF onboarding tool or within an OCF generalized client (Curtis: abstract; paras. 0006-0007, authentication server).

Referring to claim 32, Curtis and Thyagarajan teach the device of claim 26. Curtis further teaches wherein operations to receive the notification from the second device include operations to receive the notification over a secure session established between the second device and the client device (Curtis: abstract; paras. 0006-0010 and fig. 1).

Referring to claim 33, Curtis and Thyagarajan teach the device of claim 26. Curtis further teaches wherein the notification from the second device includes a RESTful UPDATE command or a RESTful NOTIFY command (Curtis: para. 0017, specific command).

Referring to claim 34, Curtis and Thyagarajan teach the device of claim 26. Curtis further teaches comprising operations to: release the callback resource; remove the second device from the list of notification servers; receive a second notification from the second device, the second notification including a second update to the resource; and send a response to the second device indicating that the second device is not in a list of notifiers at the client device in response to the second notification (Curtis: paras. 0015, 0020 and fig. 2A; resource denial process).

Referring to claim 35, Curtis and Thyagarajan teach the device of claim 26. Curtis further teaches wherein the resource represents a sensor or an actuator (Curtis: abstract; paras. 0006-0007; resource).

Referring to claim 36, This claim is similar in scope to claim 26, and is therefore rejected under similar rationale.

Referring to claim 37, This claim is similar in scope to claim 27, and is therefore rejected under similar rationale.

Referring to claim 38, This claim is similar in scope to claim 29, and is therefore rejected under similar rationale.

Referring to claim 39, This claim is similar in scope to claim 30, and is therefore rejected under similar rationale.

Referring to claim 40 This claim is similar in scope to claim 31, and is therefore rejected under similar rationale.

Referring to claim 41, This claim is similar in scope to claim 32, and is therefore rejected under similar rationale.

Referring to claim 42, This claim is similar in scope to claim 33, and is therefore rejected under similar rationale.

Referring to claim 43, This claim is similar in scope to claim 28, and is therefore rejected under similar rationale.

Referring to claim 44, This claim is similar in scope to claim 34, and is therefore rejected under similar rationale.

Referring to claim 45, This claim is similar in scope to claim 26, and is therefore rejected under similar rationale.

Referring to claim 46, This claim is similar in scope to claim 27, and is therefore rejected under similar rationale.

Referring to claim 47, This claim is similar in scope to claim 28, and is therefore rejected under similar rationale.

Referring to claim 48, This claim is similar in scope to claim 29, and is therefore rejected under similar rationale.

Referring to claim 49, This claim is similar in scope to claim 30, and is therefore rejected under similar rationale.

Referring to claim 50, This claim is similar in scope to claim 34, and is therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499
04/28/2022